THE COURT.—
The petition in this case is for a writ prohibiting the superior court from proceeding to the trial of an action in which the petitioner is a defendant. If, as contended, the superior court is without jurisdiction, there is of course a remedy by appeal for any adverse judgment affecting petitioner, and it is not sufficient ground for interfering by prohibition that the trial will be expensive and troublesome.
The establishment of a rule allowing a resort to the writ of prohibition on that ground would involve too serious and too frequent interruption to the business of the court.
Writ denied.